The petitioner herein applies for a writ of mandate to be directed to the respondent herein in his capacity as justice of the peace of Long Beach Township, county of Los Angeles. The particular facts upon which it bases its application and upon which the same is resisted are embraced within a stipulation of the parties as to the facts of the case, which said stipulation is in the main identical with that presented in the case ofRobison v. Brayton, ante, p. 516 [241 P. 867], with the exception that in the above case the petitioner was seeking to have received and entered upon the docket of the respondent an oral demurrer in a case which was pending before him as a justice of the peace prior to July 24, 1925, while in the instant case the petitioner was, on August 24, 1925, seeking to have the respondent receive and file a complaint in an action not theretofore pending in the justices court of Long Beach township, of which it is herein contended the respondent was and still is a justice of the peace.
We can perceive no difference in principle between these two cases, nor in the application to them of the conclusions which this court arrived at in the case of Bakkenson v.Superior Court, ante, p. 504 [241 P. 874].
On authority of the foregoing cases it is, therefore, ordered that a writ of mandate issue as prayed for herein.
Myers, C.J., Lawlor, J., Seawell, J., Shenk, J., Waste, J., and Lennon, J., concurred. *Page 799